DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed March 31, 2021.
In view of the Information Disclosure Statement (IDS) filed concurrently with this Amendment, a new rejection of the claims is formulated based on the prior art cited by Applicant.
Claims 1, 16, 19, 21, 22, 27-28, 30, and 32-34 are amended.
Claim 39 is canceled.
Claims 1, 4-8, and 11-38 are pending.

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
As explained in the interview, the Examiner did not believe that openings in a coating of tip for transmitting therapeutic electromagnetic energy was in the prior art. Thus, the reason claim 39 was indicated as allowable. However, the IDS filed by Applicant cited a different patent document to Atshuler (US 2009/0069741), which expressly discloses a window comprising a coating where the coating has a number of openings (or holes or transmissive portions) that reshapes the output beam into a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 8, 16-18, 20, 27-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2006/0095096 to DeBenedictis et al. (hereinafter referred to as “DeBenedictis”) in view of US Patent Application Publication No. 2014/0058227 to Yamanaka et al. (hereinafter referred to as “Yamanaka”), and US Patent Application Publication No. 2009/0069741 to Atshuler (hereinafter referred to as “Atshuler ‘741”).
Regarding claim 1, DeBenedictis discloses a tip for transmitting therapeutic electromagnetic energy (e.g., abstract), comprising: a) a tip body (e.g., Fig. 5, 504 and paragraph [0052]); and b) at least one window (e.g., Fig. 5, 528 and paragraph [0052]; 
DeBenedictis differs from the claimed invention in that it does not expressly disclose that its tip transmits a first beam of electromagnetic energy and blocks a second beam of electromagnetic energy. However, DeBenedictis does disclose that “each tip transmit at least a portion of the light energy from a distal end of the handpiece through the tip to the target area” (e.g., paragraphs [0014]) and a tip may be chosen to transmit or block one or more wavelengths depending on the treatment (e.g., paragraph [0065]), which imply that some wavelengths of energy are transmitted while other wavelengths of energy are blocked.
Clause c) of claim 1 recites: “wherein the coating is adapted to permit said at least one window to simultaneously transmit” (emphasis provided). The coating of DeBenedictis is capable of performing this function as it permits the window to transmit 
DeBenedictis in view of Yamanaka differs from the claimed invention in that the combination does not expressly teach that the coating comprises at least one opening that is adapted to permit the second beam of electromagnetic energy to traverse the at least one window without obstruction. However, Atshuler ‘714, in a related art: methods and devices for fractional ablation of tissue, teaches that EMR treatments are typically designed to deliver one or more beams of wavelengths to tissue (e.g., paragraph [0007 of Atshuler ‘714) and that a tip 450 uses a mirror to reflect portions of EMR (i.e., not all of the beams of wavelengths), while allowing certain patterns of the EMR to pass 
Atshuler ‘741 also teaches that its coating can simultaneously transmit the first one or more beams of electromagnetic energy and a second beam of electromagnetic energy simultaneously onto a tissue in a pattern comprising overlapping beams and non-overlapping beams (e.g., Fig. 6G and paragraph [0132]: a set of pulses of EMR [EMR can contained two different wavelengths] may be generated simultaneously to form pattern Fig. 6G; and paragraphs [0200]-[0202] of Atshuler ‘741). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the tip of DeBenedictis in view of Yamanaka so that its window coating has an opening and simultaneously transmits the first and second beams onto a tissue in a pattern comprising non-overlapping beams and overlapping beams as such was a 
Referring to claim 27, DeBenedictis discloses a method for treating a skin condition (e.g., abstract and paragraphs [0002] and [0031]) comprising: a) providing an electromagnetic energy emitting system having a tip according to claim 1 (see rejection of claim 1 above); b) activating said system to emit two or more beams of electromagnetic energy through said tip and onto the skin of a patient in need of treatment of a skin condition (e.g., paragraphs [0002] and [0065] of DeBenedictis: in systems emitting multiple wavelengths of light  and filters to alter the light transmitted through the window onto the tissue in a treatment pattern); c) wherein activating said system treats said skin condition by emitting said two or more beams of electromagnetic energy onto said skin in a pattern (e.g., paragraph [0065] of DeBenedictis) comprising non- overlapping beams, or at least one of overlapping and partially overlapping beams (e.g., paragraph [0065] of DeBenedictis).  
DeBenedictis in view of Yamanaka, and Atshuler ‘741 differs from the claimed invention in the step of simultaneously emitting beams onto the skin of a patient in a pattern comprising non-overlapping and at least one of overlapping or partially overlapping beams. Atshuler ‘741 teaches a laser apparatus that forms a pattern of non-overlapping first and second laser beams and partially overlapping first and second laser beams by simultaneously emitting two or more laser beams onto tissue (e.g., Fig. 6G and paragraph [0132]: a set of pulses of EMR [EMR can contained two different wavelengths] may be generated simultaneously to form pattern Fig. 6G; and paragraphs [0200]-[0202] of Atshuler ‘741). Accordingly, it would have been obvious to one of 
With respect to claim 4, DeBenedictis in view of Yamanaka and Atshuler ‘741  teaches the tip of claim 1, wherein said coating is adapted to transmit laser energy, coherent light, non- coherent light, microwave energy, ultraviolet energy, intense pulse light, radiofrequency energy, or combinations thereof (e.g., paragraph [0065] of DeBenedictis).  
As to claim 5, DeBenedictis in view of Yamanaka and Atshuler ‘741  teaches the tip of claim 1, wherein said coating is adapted to transmit wavelengths of laser energy selected from about 540 nm, about 700 nm, about 980 nm, about 1064 nm, about 1440 nm, about 1300 nm, about 1450 nm, about 1550 nm, about 1930 nm, about 2790 nm, about 2790 nm, about 2940 nm, about 10600 nm, and combinations thereof (e.g., paragraph [0065] of DeBenedictis).  
With respect to claim 8, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 1, wherein said tip comprises at least one polarizing window (e.g., paragraph [0065] of DeBenedictis: window 626 may include polarizing elements (polarizing window)).   
With respect to 16, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 1, wherein said tip is connected to an electromagnetic energy emitting system adapted to emit said first beam of electromagnetic energy and said second beam of electromagnetic energy (e.g., Fig. 6 of DeBenedictis, light energy pathway 506 is connected to a laser system (electromagnetic energy emitting system) that emits said 
As to claims 17 and 28, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 16 and the method of claim 27, wherein said electromagnetic energy emitting system or said two beams or more beams of electromagnetic energy is selected from a laser system, a coherent light system, non-coherent light system, intense pulsed light system, light emitting diode system, microwave system, and combinations thereof (e.g., paragraph [0035] of DeBenedictis).
With respect to claims 18 and 29, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 17 and the method of claim 28, wherein said laser system is selected from a solid-state laser system, laser diode system, gas laser system, chemical laser system, dye laser system, metal-vapor laser system, semiconductor laser system, and combinations thereof (e.g., paragraph [0035] of DeBenedictis: laser system is selected from diode lasers).  
With respect to claim 20, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 16, wherein said tip is adapted to detachably connect to said electromagnetic energy emitting system (e.g., abstract and paragraph [0014] of DeBenedictis: tips may be interchangeably attached to the treatment system including a laser).  
As to claim 30, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the method of claim 28, wherein said laser energy has a wavelength selected from about 540 nm, about 700 nm, about 980 nm, about 1064 nm, about 1440 nm, about 1300 nm, about 1450 nm, about 1550 nm, about 1930 nm, about 2790 nm, about 2790 nm, about 
As to claim 33, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the method of claim 27, wherein said tip polarizes said two or more beams of electromagnetic energy onto said skin of said patient (e.g., paragraph [0065] of DeBenedictis: window 626 may include polarizing elements (polarizing window)).
With respect to claim 34, DeBenedictis in view of Yamanaka i and Atshuler ‘741 teaches the method of claim 27, wherein said tip blocks at least a portion of one or more of said two or more beams of electromagnetic energy (e.g., paragraph [0065] of DeBenedictis).

Claims 6-7, 15, 19, 31-32, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis in view of Yamanaka and Atshuler ‘741 as applied to claims 1 and 27-28 above, and further in view of US Patent Application Publication No. 2013/0103017 to Weckwerth et al. (hereinafter referred to as “Weckwerth”).
With respect to claims 6, 19, and 31, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tips of claims 1 and 17 and the method of claim 28, but does not expressly teach that said coating is adapted to transmit laser energy in at least one of pulse mode and continuous mode. However, Weckwerth, in a related art: dermatological treatments teaches that the device that radiates energy to treat a dermatological skin condition may include laser energy using pulsed or continuous wave (e.g., paragraph [0010] of Weckwerth). Accordingly, one of ordinary skill in the art in the dermatological skin care using lasers would have recognized that pulsed or 
As to claim 7 and 32, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claims 1 and 27, but does not expressly teach that said tip comprises a fractional window or the tip fractionates the electromagnetic energy onto the skin of the patient. However, Weckwerth, in a related art: dermatological treatments teaches that the device that radiates energy to treat a dermatological skin condition maybe configured to provide 3D fractional treatment by generating micro thermal zones at different depths in a patient skin (e.g., paragraphs [0011]-[0013] of Weckwerth: fractional treatment is achieved by scanning optics or other optics, which would be a factional window). Accordingly, one of ordinary skill in the art in the dermatological skin care using lasers would have recognized that fractional treatment or a fractional window on the tip to achieve such treatment is desirable in view of the teachings of Weckwerth. Consequently, one of ordinary skill in the art would have modified the tip of DeBenedictis in view of Yamanaka and Atshuler ‘741 to include a fractional window that provides such fractional treatment as taught by Weckwerth, and because the combination would have yielded predictable results.
As to claims 15 and 37, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 1 and the method of claim 27, but does not expressly disclose that said tip is in communication with an intense pulsed light source.  However, and Atshuler ‘741 to be in communication with a pulsed light source as taught by Weckwerth in order to do eye surgery, and because the combination would have yielded predictable results.
 As to claim 35, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the method of claim 27, but does not expressly teach that activating said system applies ultrasound energy to said skin. However, Weckwerth teaches that radiation may include electromagnetic radiation (laser) or ultrasound (e.g., paragraph [0010] of Weckwerth).  Thus, one of ordinary skill in the art would have recognized that the method of DeBenedictis in view of Yamanaka and Atshuler ‘741 could effectively treat dermatological conditions using ultrasound as well as laser. Accordingly, one of ordinary skill in the art could have modified the method of DeBenedictis in view of Yamanaka and Atshuler ‘741 using ultrasound in view of the teachings of Weckwerth, and because the combination would have yielded the predictable result of a method for treating dermatological conditions.
With respect to claim 36, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the method of claim 27, but does not expressly teach that activating said 
 	With respect to claim 38, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the method of claim 27, but does not expressly teach that said skin condition is selected from wrinkles, loss of skin elasticity, scars, rhytides, acne, telangiectasia, vitiligo, pigmented lesions, tattoo removal, skin lesions, and combinations thereof. However, Weckwerth teaches that radiation can be used for acne treatment, rejuvenation of the skin, wrinkle treatment, treatment of pigmented legions (e.g., age spots, sun spots, moles) (e.g. paragraphs [0011] and [0106] of Weckwerth). 7 Thus, one of ordinary skill in the art would have recognized that the radiation of DeBenedictis in view of Yamanaka and Atshuler ‘741 could treat the skin conditions of claim 38 in view of the teachings of Weckwerth. It would have been obvious to one of ordinary skill in the art to modify the treatment of skin tissue of DeBenedictis in view of Yamanaka and Atshuler ‘741 to include wrinkles, loss of skin elasticity (rejuvenation of the skin), acne, pigmented lesions, tattoo removal, skin lesions, and combination thereof in view of the .


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis in view of Yamanaka and Atshuler ‘741, as applied to claim 1, and further in view of US Patent Application Publication No. 2008/0132886 to Cohen et al. (hereinafter referred to as “Cohen”) in view of the article by SH Price entitled “The Peltier Effect and Thermoelectric Cooling” (hereinafter referred to as “the article”).
With respect to claim 11, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 1, but does not expressly teach that said tip comprises a thermoelectric cooler. DeBenedictis disclose a heat sink in paragraph [0066], and Cohen, in a related art: use of fractional EMR technology on incision and internal tissues, teaches that a cooling element 215 can act on the optical system 212 to cool the portion of the system in contact with the tissue (e.g., paragraph [0166] and Fig. 1A of Cohen).   The article teaches that thermoelectric cooling using the Peltier effect is a well-known cooling mechanism for devices that generate heat (see the bottom of page 1). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefit of a cooling element, particularly a thermoelectric cooler using the Peltier effect in view of the teachings of Cohen and the article. In order to cool the electromagnetic energy beam of DeBenedictis in view of Yamanaka and Atshuler ‘741, one of ordinary skill in the art would have further modified the heat sink of the tip of DeBenedictis combination to include a thermoelectric cooler as taught by Cohen and the article, and because the combination would have yielded a predictable result.
.           

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis in view of Yamanaka and Atshuler ‘741 as applied to claim 1 above, and further in view of US Patent Application No. 2018/0296269 to Bhawalkar et al. (hereinafter referred to as “Bhawalkar”).
Referring to claims 21 and 25, DeBenedictis discloses a tip for delivering therapeutic electromagnetic energy (e.g., abstract), comprising: a) a tip body (e.g., Fig. 5, 504 and paragraph [0052]); b) a window (e.g., Fig. 6, 626 and paragraph [0030]: configuration of the exit window or aperture for the treatment handpiece) having at least one coating  that is adapted to (capable of) (i) transmit a first beam of electromagnetic energy having a first wavelength, and (ii) at least one of block and partially block a second beam of electromagnetic energy having a second wavelength (e.g., paragraph [0065]: light energy 506 is transmitted through window 626 and filters/coatings may limit transmission or block one or more wavelengths depending on the desired treatment which includes partially blocking and blocking wavelengths); c) wherein said coating has 
With respect to DeBenedictis’ failure to expressly disclose that its coating transmits one wavelength and blocks another wavelength, claim 21 recites that at least one coating can do the recited function. DeBenedictis teaches that different tips may have different filter properties in order to limit the wavelength(s) of the light transmitted through the tip (e.g., paragraph [0027]), that the filters for limiting transmission of one or more wavelengths may include coatings (e.g., paragraph [0065]), and teaches transmitting beams onto a tissue to in a pattern comprising non-overlapping and overlapping beam (e.g., paragraph [0029]: US Serial No. 10/367,583, published as US 2003/0216719, which is incorporated by reference in paragraph [0029] of DeBenedictis - Fig. 4 and paragraphs [0027]-[0028] of incorporated US 2003/0216719). In the optic art, optical filters are known that block light having one wavelength while transmitting light in a different wavelength (e.g., paragraph [0130] of US Patent Application Publication No. 2014/0058227 to Yamanaka et al.). Thus, one of ordinary skill in the art would have modified the tip of DeBenedictis so that its coating is adapted to transmit one wavelength of light while blocking another wavelength of light in view of the teachings of Yamanaka that such a filter is well known to those skilled in the optic art.  
DeBenedictis in view of Yamanaka differs from the claimed invention in that the combination does not expressly teach that the coating comprises at least one opening that is adapted to permit the second beam of electromagnetic energy to traverse the at 
Atshuler ‘741 also teaches that its coating can simultaneously transmit the first one or more beams of electromagnetic energy and a second beam of electromagnetic energy simultaneously onto a tissue in a pattern comprising overlapping beams and non-overlapping beams (e.g., Fig. 6G and paragraph [0132]: a set of pulses of EMR [EMR can contained two different wavelengths] may be generated simultaneously to form pattern Fig. 6G; and paragraphs [0200]-[0202] of Atshuler ‘741). Accordingly, one 
The above combination differs from the claimed invention in that it does not expressly teach that its window is a beam separation window. However, Bhawalkar teaches a fractional skin treatment device that employs two diffractive optical elements: one that separates the laser beam into two coaxial laser beams and another that splits the coaxial laser beams into a plurality of beamlets (e.g., abstract and paragraphs [0016] and [0018] of Bhawalkar). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would have recognized the benefits of a beam separation window as the window of DeBenedictis in view of Yamanaka and Atshuler ‘741. In order to improve tissue coverage, while having highly focused beams, one of ordinary skill in the art would have modified the tip of the combination to further comprise a beam separation window as taught by Bhawalkar, and because the combination would have yielded the predictable result of a tip for transmitting electromagnetic energy.
With respect to claim 22, DeBenedictis in view of Yamanaka, Atshuler ‘741, and Bhawalkar teaches the tip of claim 21, wherein said beam separation window comprises a plurality of said at least one opening.  Bhawalkar further teaches that a diffractive element could be manufactured as a single diffractive optic element where the  coating of output window 460 can have a number of openings (or holes or transmissive portions) 462 that is adapted to or capable of permitting the second beams of electromagnetic energy to traverse the window 460 without obstruction (e.g., Fig. 21 and paragraphs [0218]-[0220] and [0223]-[0228] of Atshuler ‘741). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that both the coating and the output window can have a plurality of at least one opening and that the plurality of openings could be used to generate the desired array of spots 412 generated by the tip of DeBenedictis in view of Yamanaka, Atshuler ‘741, and Bhawalkar in view of the teachings of Atshuler ‘741. One of ordinary skill in the art would have further modified the beam separation window of the tip of the above combination to have a plurality of openings as taught by Atshuler ‘741 in order to emit the array of energy for treatment of tissue.
As to claim 23, DeBenedictis in view of Yamanaka, Atshuler ’741, and Bhawalkar teaches the tip of claim 21, wherein said at least one opening comprises an antireflective coating (e.g., paragraph [0220] of Atshuler ‘741). In order to prevent reflecting in the opening, one of ordinary skill in the art would have modified the at least one opening of DeBenedictis in view of Yamanaka, Atshuler ‘741, and Bhawalkar to have an antireflective coating in view of the teachings of Atshuler that such was a well-known engineering expedient in the tissue treatment art.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis in view of Yamanaka and Atshuler ‘741 as applied to claim 1 above, and further in view of Weckwerth and US Patent No. 8,444,562 to Barthe et al. (hereinafter referred to as “Barthe”).
With respect to claim 13, DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 1, but does not expressly disclose that the tip comprises an ultrasound transducer. Weckwerth teaches that the laser radiation could be ultrasound radiation and be effective for skin treatment (e.g., paragraph [0010] of Weckwerth as discussed above). Barthe teaches, in a related art: system and method for treating muscle, tendon, ligament and cartilage tissue, that a transducer may be capable for emitting ultrasound energy for treatment of tissue (e.g., column 15, lines 52-60). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that an ultrasound transducer could be used to generate the ultrasound radiation of the tip of DeBenedictis in view of Yamanaka and Atshuler ‘741 as modified by Weckwerth. One of ordinary skill in the art would have modified the tip of the combination to have an ultrasound transducer as taught by .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis in view of Yamanaka and Atshuler ‘741 as applied to claim 1 above, and further in view of Weckwerth and US Patent Application Publication No. 2012/0209257 to van der Weide et al. (hereinafter referred to as “van der Weide”).
DeBenedictis in view of Yamanaka and Atshuler ‘741 teaches the tip of claim 1, but does not expressly disclose that said tip is in communication with a magnetron. Weckwerth teaches that the laser radiation of DeBenedictis in view of Yamanaka and Atshuler ‘741 could be microwave energy (e.g., paragraph [0010] of Weckwerth as discussed above). van der Weide, in the related art of energy delivery systems for medical procedures (e.g. abstract), teaches that a magnetron is used to provide microwave power (e.g., paragraph [0092] of van der Weide).   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a magnetron could be used to generate the microwave radiation of the tip of DeBenedictis in view of Yamanaka and Atshuler ‘741 as modified by Weckwerth. One of ordinary skill in the art would have modified the tip of the combination to have a magnetron as taught by van der Weide in order to emit microwave energy for treatment of tissue.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis in view of Yamanaka, Atshuler ‘741, and Bhawalkar as applied to claim 21 US Patent No. 5,807,379 to L’Esperance, Jr. (hereinafter referred to as “L’Esperance”).
DeBenedictis in view of Yamanaka, Atshuler, and Bhawalkar teaches the tip of claim 21, but does not expressly teach that said coating is selected from an evaporated metal film, silica, scandium oxide, magnesium fluoride, hafnium fluoride, and combinations thereof. However, L’Esperance teaches, in a related art: laser surgery of the cornea that a coating can be made of a material that is transparent to the laser beam and may be silica, or a fluoride compound such as magnesium fluoride (e.g., column 3, lines 38-47 of L'Esperance). In order to provide a coating that is transparent to a laser beam, one of ordinary skill in the art would have modified the at least one coating of DeBenedictis in view of Yamanaka, Atshuler, and Bhawalkar to be selected from silica or magnesium fluoride in view of the teachings of L’Esperance that such was a well-known engineering expedient in the tissue treatment art.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 31, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792